Title: Thomas Jefferson: Binder’s directions, with fragmentary table of contents for Live of Jesus, 1823?, 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    leather backRoscoePenaljurispr.This slip was in the work of which the above is the title, viz the direction to the binder, written by Thos Jefferson, for the lettering on the back.—See overLuke.1–7.(1.)21.(1.) 39.40.42–48.(2.)51.52.48.
                        
                    